Case: 18-50601      Document: 00514744884         Page: 1    Date Filed: 12/03/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 18-50601
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         December 3, 2018
DANIEL ROLANDO HENRIQUEZ,
                                                                           Lyle W. Cayce
                                                                                Clerk
              Plaintiff - Appellant

v.

42 U.S.C. 654(3) TEXAS CHILD SUPPORT DIVISION; HAYS COUNTY
TEXAS, DOMESTIC RELATIONS,

              Defendants - Appellees




                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:18-CV-177


Before DENNIS, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
       Daniel Rolando Henriquez, a pro se plaintiff, appeals the district court’s
dismissal of his § 1983 action. Henriquez sued because he signed an
acknowledgment of paternity and now has odious child support obligations
that he was not aware he would incur because of the acknowledgment. But
Henriquez’s brief on appeal is incomprehensible. That he blames the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-50601     Document: 00514744884      Page: 2    Date Filed: 12/03/2018



                                  No. 18-50601
defendants for his predicament is clear; but he does not describe the alleged
errors with enough clarity or specificity for this court to weigh in. Therefore,
we must affirm.
      Unable to understand his initial complaint, the district court ordered
Henriquez to file a more definite statement, which he did. But the statement
did little to clarify the claims, and the court held Henriquez’s naked assertions
were inadequate under Rule 8 of the Federal Rules of Civil Procedure. The
district court further observed that neither defendant is subject to suit under
§ 1983.
      Henriquez has many objections on appeal, but they are difficult to
understand and impossible to meaningfully evaluate. For example, among the
many questions Henriquez says are presented on appeal, he asks: “How is the
TCSD, a so-called ‘governmental agency,’ serving ‘We the People’ when
evidence proves its customs and practices deprive men of inherent rights with
premeditation and non-disclosure of material facts?” He contends that “despite
the legal jugglery arbitrated by [Magistrate Judge] Lane and [District Judge]
Yeakel to delay his pursuit of justice,” a “de novo review of the overall case and
facts presented” will demonstrate that the child support collection process is
unconstitutional. Henriquez argues that the collection practices violate the
Constitution because, among other reasons, they constitute “involuntary
servitude” and “intentional infliction of a bill of attainder.”
      The Federal Rules of Appellate Procedure set minimum briefing
standards for appellants. They include requirements that the summary of the
argument contain “a succinct, clear, and accurate statement of the arguments
made in the body of the brief” and that the argument outline “appellant’s
contentions and the reasons for them, with citations to the authorities and
parts of the record on which the appellant relies” and “a concise statement of
the applicable standard of review” for “each issue.” Fed. R. App. P. 28(a). While
                                         2
    Case: 18-50601    Document: 00514744884     Page: 3   Date Filed: 12/03/2018



                                 No. 18-50601
this court may liberally construe a pro se appeal, we will not search the record
and related caselaw to create arguments on an appellant’s behalf. See United
States v. Wilkes, 20 F.3d 651, 653 (5th Cir. 1994) (noting that while even in the
criminal context “we construe pro se pleadings liberally, pro se litigants, like
all other parties, must abide by the Federal Rules of Appellate Procedure”).
      “In the absence of logical argumentation or citation to authority, we
decline to reach the merits of these claims.” Meadowbriar Home for Children,
Inc. v. Gunn, 81 F.3d 521, 532 (5th Cir. 1996). Despite Henriquez’s
protestations that his claims are clearly asserted, they simply do not comport
either with Rule 8’s pleading standards or with the rules governing appellate
practice. We AFFIRM.




                                       3